Exhibit 10.21

EXECUTION VERSION

FIRST AMENDMENT
TO FINANCING AGREEMENT

FIRST AMENDMENT, dated as of March 4, 2015 (this "Amendment"), to the Financing
Agreement, dated as of July 31, 2014, as amended, restated, supplemented or
otherwise modified from time to time (as so amended, the "Financing Agreement"),
by and among Aurora Diagnostics Holdings, LLC, a Delaware limited liability
company (the "Parent"), Aurora Diagnostics, LLC, a Delaware limited liability
company (the "Borrower"), each subsidiary of the Parent listed as a "Guarantor"
on the signature pages thereto (together with the Parent and each other Person
that executes a joinder agreement and becomes a "Guarantor" thereunder or
otherwise guaranties all or any part of the Obligations (as thereinafter
defined), each a "Guarantor" and collectively, the "Guarantors"), the lenders
from time to time party thereto (each a "Lender" and collectively,
the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited liability
company ("Cerberus"), as collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the "Collateral
Agent"), and Cerberus, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents").

WHEREAS, the Borrower, the Guarantors, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.   Definitions.  All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2.   Amendments.

(a)   New Definitions.  Section 1.01 of the Financing Agreement is hereby
amended by adding the following definitions, in appropriate alphabetical order:

""First Amendment" means the First Amendment to Financing Agreement, dated as of
March 4, 2015, among the Borrower, the Guarantors, the Agents and the Lenders."

""First Amendment Effective Date" has the meaning specified therefor in Section
4 of the First Amendment."

(b)   Existing Definitions.

(i)The definition of "Consolidated EBITDA" in Section 1.01 of the Financing
Agreement is hereby amended by inserting the following new clause (s) after the
last comma in clause (i)(r) therein to read as follows:

"plus (s) non-cash charges relating to the relocation of a facility of the Loan
Parties located in Las Vegas, Nevada in an aggregate amount not to exceed
$1,800,000 during the term of this Agreement; provided that such non-cash
charges referred to in this clause (s) are reported to the Agents in reasonable
detail no later than the fiscal quarter ended March 31, 2016,"



DOC ID - 22489809.4

 

 

 

--------------------------------------------------------------------------------

 

3.   Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

(a)   Organization, Good Standing, Etc.  Each Loan Party (i) is a corporation,
trust, limited liability company or limited partnership duly organized, validly
existing and in good standing, if applicable, under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Amendment, and to consummate the transactions
contemplated hereby and by the Financing Agreement, as amended hereby, and
(iii) is duly qualified to do business and is in good standing, if applicable,
in each jurisdiction in which the character of the properties owned or leased by
it or in which the transaction of its business makes such qualification
necessary, except (solely for the purposes of this subclause (iii)) where the
failure to be so qualified and in good standing, if applicable, could reasonably
be expected to have a Material Adverse Effect.

(b)   Authorization, Etc.  The execution, delivery and performance by each Loan
Party of this Amendment and the Financing Agreement, as amended hereby, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any Material Contract binding on or otherwise
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties, except, in the case of clause (iv), to the
extent where such contravention, default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal could not reasonably be expected to have a
Material Adverse Effect.

(c)   Governmental Approvals.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment and the Financing Agreement, as amended hereby, other than
filings and recordings with respect to Collateral to be made, or otherwise
delivered to the Collateral Agent for filing or recordation.

(d)   Enforceability of Amendment.  This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity and subject to
applicable laws restricting the enforceability against a Governmental Authority
of the assignment of Accounts arising under Medicare and Medicaid.

(e)   Absence of Default.  Before and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

4.   Conditions to Effectiveness.  This Amendment shall become effective when
the Agents shall have received this Amendment, duly executed by the Loan
Parties, each Agent and the Required Lenders (the "First Amendment Effective
Date").

5.   Continued Effectiveness of the Financing Agreement and Other Loan
Documents.  Each Loan Party hereby (i) acknowledges and consents to this
Amendment, (ii) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the First Amendment Effective Date all references in any such Loan
Document to "the Financing Agreement", the "Agreement",

DOC ID - 22489809.4

2

 

 

--------------------------------------------------------------------------------

 

"thereto", "thereof", "thereunder" or words of like import referring to the
Financing Agreement shall mean the Financing Agreement as amended by this
Amendment, and (iii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to the Collateral Agent for the benefit of
the Agents and the Lenders, or to grant to the Collateral Agent for the benefit
of the Agents and the Lenders a security interest in or Lien on, any Collateral
as security for the Obligations of the Loan Parties from time to time existing
in respect of the Financing Agreement (as amended hereby) and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects.  This Agreement does not and
shall not affect any of the obligations of the Loan Parties, other than as
expressly provided herein, including, without limitation, the Loan Parties'
obligations to repay the Loans in accordance with the terms of Financing
Agreement, or the obligations of the Loan Parties under any Loan Document to
which they are a party, all of which obligations shall remain in full force and
effect.  Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agents or any Lender under the Financing Agreement or any
other Loan Document, nor constitute a waiver of any provision of the Financing
Agreement or any other Loan Document.

6.   Release.  The Agents and the Lenders wish (and each Loan Party agrees) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents' and
the Lenders' rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents.  Accordingly, for and in consideration
of the agreements contained in this Amendment and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done prior to the First Amendment
Effective Date arising out of, connected with or related in any way to this
Amendment, the Financing Agreement or any other Loan Document, or any act, event
or transaction related or attendant thereto, or the agreements of any Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of each Loan Party, or the making of any Loans or other
advances, or the management of such Loans or advances or the Collateral prior to
the First Amendment Effective Date.

7.   Miscellaneous.

(a)   This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.  

(b)   Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c)   This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.



DOC ID - 22489809.4

3

 

 

--------------------------------------------------------------------------------

 

(d)   Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement.  Accordingly, it
shall be an Event of Default under the Financing Agreement if any representation
or warranty made by a Loan Party under or in connection with this Amendment
shall have been untrue, false or misleading in any material respect when made.

(e)   Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f)   Subject to the provisions of Section 12.04 of the Financing Agreement, the
Borrower will pay on demand all reasonable and documented out-of-pocket fees,
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Amendment or otherwise payable under
the Financing Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents and the Lenders.

[remainder of page intentionally left blank]

 



DOC ID - 22489809.4

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

BORROWER:

 

AURORA DIAGNOSTICS, LLC

 

By:

 

/s/ Michael Grattendick

 

Name:  Michael Grattendick

 

Title:    Vice President and Controller

 

 

GUARANTORS:

 

AURORA DIAGNOSTICS HOLDINGS, LLC

AURORA DIAGNOSTICS FINANCING, INC.

AURORA GEORGIA, LLC

AURORA GREENSBORO LLC

AURORA LMC, LLC

AURORA MASSACHUSETTS, LLC

AURORA MICHIGAN, LLC

AURORA NEW HAMPSHIRE, LLC

BIOPSY DIAGNOSTICS, LLC

CUNNINGHAM PATHOLOGY, L.L.C.

C R COLLECTIONS, LLC

DERMPATH NEW ENGLAND, LLC

GREENSBORO PATHOLOGY, LLC

HARDMAN PATHOLOGY ADX, LLC

LABORATORY OF DERMATOPATHOLOGY ADX, LLC

PATHOLOGY SOLUTIONS, LLC

SEACOAST PATHOLOGY, INC.

TEXAS PATHOLOGY, LLC

TWIN CITIES DERMATOPATHOLOGY, LLC

 

 

By:

/s/ Michael Grattendick

 

Name:  Michael Grattendick

 

Title:    Vice President and Controller

 

 

 

 

 

 

 

 

 

 

 



DOC ID - 22489809.4

First Amendment to Financing
Agreement

 

 

--------------------------------------------------------------------------------

 

 

 

BERNHARDT LABORATORIES, INC.

MARK & KAMBOUR HOLDINGS, INC.

MARK & KAMBOUR, LLC

RICHARD BERNERT, LLC

WEST GEORGIA PATHOLOGY, LLC

 

By:

/s/ Michael Grattendick

 

Name:  Michael Grattendick

 

Title:    Vice President and Treasurer

 

 

THE LMC REVOCABLE TRUST, B.T.

THE WPC REVOCABLE TRUST, B.T

 

 

By:

/s/ Michael Grattendick

 

Name:  Michael Grattendick

 

Title:    Trustee

 

 

MID-ATLANTIC PATHOLOGY SERVICES, INC.

 

 

By:

/s/ Michael Grattendick

 

Name:  Michael Grattendick

 

Title:    Treasurer

 

 

 



DOC ID - 22489809.4

First Amendment to Financing
Agreement

 

 

--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

 

CERBERUS BUSINESS FINANCE, LLC

By:

/s/ Eric Miller

 

Name:  Eric Miller

 

Title     Executive Vice President

 

 

 



DOC ID - 22489809.4

First Amendment to Financing
Agreement

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

CERBERUS ASRS HOLDINGS LLC

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

CERBERUS LEVERED LOAN OPPORTUNITIES FUND II, L.P.

By:

Cerberus Levered Opportunities II GP, LLC

Its:

General Partner

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Senior Managing Director

 

CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.

By:

Cerberus NJ Credit Opportunities GP, LLC

Its:

General Partner

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Senior Managing Director

 

CERBERUS ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P.

By:

Cerberus ICQ Levered Opportunities GP, LLC

Its:

General Partner

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Senior Managing Director



DOC ID - 22489809.4

First Amendment to Financing
Agreement

 

 

--------------------------------------------------------------------------------

 

 

CERBERUS ICQ LEVERED LLC

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

 

CERBERUS ONSHORE II CLO LLC

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

 

CERBERUS ONSHORE LEVERED II LLC

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

 

CERBERUS ASRS FUNDING LLC

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

 

CERBERUS N-1 FUNDING LLC

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

 

CERBERUS KRS LEVERED LLC

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President



DOC ID - 22489809.4

First Amendment to Financing
Agreement

 

 

--------------------------------------------------------------------------------

 

 

CERBERUS OFFSHORE LEVERED II LP

By:

COL II GP Inc.

Its:

General Partner

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

 

CERBERUS AUS LEVERED II LP

By:

CAL II GP LLC

Its:

General Partner

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

 

CERBERUS SWC LEVERED LP

By:

Cerberus SL GP LLC

Its:

General Partner

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

 

CERBERUS SWC LEVERED LP

By:

Cerberus SL GP LLC

Its:

General Partner

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

 

CERBERUS ONSHORE II CLO-2 LLC

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Vice President

 

 

CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND, L.P.

By:

Cerberus KRS Levered Opportunities GP, LLC

Its:

General Partner

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Senior Managing Director



DOC ID - 22489809.4

First Amendment to Financing
Agreement

 

 

--------------------------------------------------------------------------------

 

 

CERBERUS OFFSHORE LEVERED LOAN OPPORTUNITIES MASTER FUND II, L.P.

By:

Cerberus Levered Opportunities Master Fund II GP, LLC

Its:

General Partner

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Senior Managing Director

 

 

CERBERUS AUS LEVERED HOLDINGS LP

By: 

CAL I GP Holdings LLC

Its:

General Partner

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Senior Managing Director

 

 

CERBERUS SWC LEVERED LOAN OPPORTUNITIES MASTER FUND, L.P.

By:

Cerberus SWC Levered Opportunities GP, LLC

Its:

General Partner

 

 

By:

/s/ Eric Miller

Name:

Eric Miller

Title:

Senior Managing Director

 

 

SHP CAPITAL SOLUTIONS FUND L.P.

By:

Sound Harbor GP LLC, its general partner

 

 

By:

/s/ Michael Zupon

Name:

Michael Zupon

Title:

Authorized Person

 

CRESTLINE SPECIALTY LENDING, L.P.

By:

Crestline Management, L.P., its Investment Manager

 

By:

Crestline Investors, Inc., its General Partner

 

 

By:

/s/ John S. Cochran

Name:

John S. Cochran

Title:

Vice-President



DOC ID - 22489809.4

First Amendment to Financing
Agreement

 

 

--------------------------------------------------------------------------------

 

 

FORTRESS CREDIT OPPORTUNITIES V CLO LIMITED

By:

FCO V CLO CM LLC, its collateral manager

 

 

By:

/s/ David Prael

Name:

David Prael

Title:

CFO

 

 

FORTRESS CREDIT OPPORTUNITIES III CLO LP

By:

FCO III CLO GP LLC, its General Partner

 

 

By:

/s/ David Prael

Name:

David Prael

Title:

CFO

 

 

FORTRESS CREDIT BSL LIMITED

By:

FC BSL CM LLC, its collateral manager

 

 

By:

/s/ David Prael

Name:

David Prael

Title:

CFO

 

 

FORTRESS CREDIT BSL II LIMITED

By:

FC BSL II CM LLC, its collateral manager

 

 

By:

/s/ David Prael

Name:

David Prael

Title:

CFO

 

 

GARRISON CAPITAL INC.

 

 

By:

/s/ Brian Chase

Name:

Brian Chase

Title:

Chief Financial Officer

 

 

GARRISON FUNDING 2013-2 LTD.

By:

Garrison Funding 2013-2 Manager LLC, as Collateral Manager

 

 

By:

/s/ Brian Chase

Name:

Brian Chase

Title:

Chief Operating Officer



DOC ID - 22489809.4

First Amendment to Financing
Agreement

 

 

--------------------------------------------------------------------------------

 

 

GARRISON OPPORTUNITY FUND IV A LLC

By:

Garrison Opportunity Fund IV A MM LLC, its Managing Member

 

 

By:

/s/ Brian Chase

Name:

Brian Chase

Title:

Chief Operating Officer

 

 

GMMF FUNDING LLC

 

 

By:

/s/ Brian Chase

Name:

Brian Chase

Title:

Chief Operating Officer

 

DOC ID - 22489809.4

First Amendment to Financing
Agreement

 

 